Citation Nr: 1527068	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-17 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1959 to April 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.  At the hearing the Veteran was granted a 60-day abeyance period for the submission of additional evidence. He submitted such evidence with a waiver of RO initial consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran.

As a preliminary matter, the Board notes that the three audiograms conducted during the Veteran's service in the record (in September 1959, June 1964, and February 1967) were reported in units under the American Standards Association (ASA) then in effect and therefore must be converted to the current International Standard Organization (ISO) units for comparison purposes.  Furthermore, while caselaw suggests that the Board may interpret straightforward audiogram charts, the Board finds that the September 1959 audiometry is not straightforward and that expert guidance is advisable.

The Board also notes that the May 2010 opinion by a VA provider (against the Veteran's claim) suggests that there was loss of hearing acuity during service.  The examiner reached this conclusion by comparing separation examination audiometry to the audiometry noted on entrance (conducted eight days after induction).  However, audiometric testing in the interim (in June 1964), appears to show a reduction in hearing acuity that was not noted at service separation; the May 2010 examiner's opinion does not mention, or discuss the significance, if any, of that audiometry.

The Board also observes that the ultimate finding in the April 2015 opinion by the Veteran's private provider is ambiguous, and unaccompanied by adequate rationale; it may be interpreted in various manners, (not all favorable to the Veteran), and likewise is inadequate for rating purposes.

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for an audiological evaluation of the Veteran (by a provider who has not previously evaluated him-to ensure a fresh review of the factual data) to determine the likely etiology of his bilateral hearing loss, and specifically whether it is related to his service/exposure to noise therein.  The Veteran's claims record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Convert all audiograms conducted during the Veteran's service to numerical values in ISO standards (versus the ASA standards then in effect and not converted to ISO values in prior reviews).

(b) Was a hearing loss disability (as defined in 38 C.F.R. § 3.385) in either ear incurred, or aggravated, in service?  The response to this question should address the following matters:

(i)  Was a hearing loss disability in either ear present at service induction?

(ii) Was a hearing loss disability in either ear present at service separation?  

(iii) Was a decrease in hearing acuity in either ear (from that found on service entrance) shown at any time during service?  The response to this question should address both the significance, if any, of the June 1964 audiometry that appears to show a reduction in hearing acuity and the February 1967 service separation audiometry.  The examiner should also comment on the significance of any puretone threshold shifts in service found.

The examiner must include rationale with all opinions.  The examiner should also comment on the opinions already in the record, expressing agreement or disagreement with each, and explaining the rationale for the agreement or disagreement.

2. The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

